18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.David ESTES, Appellant.
No. 93-3129.
United States Court of Appeals, District of Columbia Circuit.
Feb. 15, 1994.

Before:  WALD, EDWARDS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the order of the district court filed June 4, 1993, be affirmed substantially for the reasons stated therein.  Because appellant asserted in his motion, pursuant to 28 U.S.C. Sec. 2255, claims that were or could have been disposed of on appeal from the original judgment of conviction, and failed to demonstrate "cause" excusing the failure to raise the claims earlier and "actual prejudice" resulting from the alleged errors of the district court, his section 2255 motion was properly denied by the district court.   See United States v. Frady, 456 U.S. 152, 167-68 (1982);   Hardy v. United States, 381 F.2d 941, 943 (D.C.Cir.1967).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.